DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 2/21/2019 and the Remarks and Amendments filed on 9/12/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The limitation “identifying, from a first set of quantum circuit gates, a second set of quantum circuit gates that perform a predetermined function” of claim 1 does not have support in the originally filed specification.  The Applicant alleges that there is support for the formally filed amendments in at least paragraphs [0032], [0034], and [0041] of the originally filed specification, but nowhere in these paragraphs or elsewhere in the specification is there a disclosure of identifying a second set of quantum gates from a first set of quantum gates, where the second set of gates performs a predetermined function.  As such, this amendment is considered new matter and fails to comply with the written description requirement under 35 U.S.C. § 112(a).  
	 This rejection applies equally to dependent claims 2-8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “A non-transitory computer-readable medium” in the preamble, and then “a pattern of quantum gates that match at least a part of at least one pattern from a pre-generated library of templates stored on a non-transitory computer readable medium” (emphasis added) in the body of the claim. Do these two references to a “non-transitory computer readable medium” refer to the same computer readable medium or different computer readable mediums?   Please explain.  For examination purposes, these two computer readable mediums will be interpreted to refer to the same computer readable medium.  This rejection applies equally to dependent claims 10-14.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.



Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
Identifying, from a first set of quantum circuit gates, a second set of quantum circuit gates that perform a predetermined function:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of quantum circuit gates from another set of quantum circuit gates that perform a predefined function, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
searching a library of templates . . . to find a template of quantum circuit gates that perform the predetermined function:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of searching a template of circuit gates that perform the predetermined function, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
replacing the identified set of quantum circuit gates with the template of quantum circuit gates:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of replacing the identified gates with a template of circuit gates, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. This judicial exception is not integrated into a practical application. Specifically, the additional element consists of “a non-transitory computer readable medium”. The additional element of “a non-transitory computer readable medium” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Thus, the additional element does not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “a non-transitory computer readable medium” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the found template of quantum circuit gates has a lower quantum cost than the identified set of quantum circuit gates.”.  This limitation does not negate the nature of the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the found template of quantum circuit gates has a lower quantum cost than the identified set of quantum circuit gates”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the quantum cost of the identified quantum circuit gates and the quantum cost of the template of quantum circuit gates are calculated using a same algorithm”.  This limitation does not negate the nature of the underlying mental processes from which it depends. 
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the quantum cost of the identified quantum circuit gates and the quantum cost of the template of quantum circuit gates are calculated using a same algorithm”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the method is performed automatically upon receiving the quantum circuit”.  This limitation does not negate the nature of the underlying mental processes from which it depends. 
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the method is performed automatically upon receiving the quantum circuit”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the method is performed in a serial manner”.  This limitation does not negate the nature of the underlying mental processes from which it depends. 
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the method is performed in a serial manner”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the method is performed in a parallel manner”.  This limitation does not negate the nature of the underlying mental processes from which it depends. 
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the method is performed in a parallel manner”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  The claim recites a non-transitory computer-readable medium; therefore, it is directed to the statutory category of manufacture if it were to not be deemed directed towards signals per se.
Step 2A Prong 1:  The claim recites, inter alia:
identifying, from within the received portions of the quantum circuit, a pattern of quantum gates that match at least a part of at least one pattern from a pre-generated library of templates:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a pattern of quantum gates that match a portion of a pattern from a library of templates, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
searching the library of templates for a replacement pattern of quantum gates:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of searching a library of template for a replacement pattern of gates, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
determining that a quantum cost of the replacement pattern of quantum gates is lower than a quantum cost of the identified pattern of quantum gates:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining one quantum cost is lower than another quantum cost, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
replacing the identified pattern of quantum gates with the replacement pattern of quantum gates:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of replacing the identified pattern of gates with a replacement pattern of gates, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. Specifically, the additional elements consist of “a digital processor”, “stored on a non-transitory computer readable medium”, and “receiving a quantum circuit”. The additional element of “a digital processor” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional element of “receiving a quantum circuit” is insignificant extra-solution activities in the form of mere data gathering (see MPEP §2106.05(d); “Storing and retrieving information in memory”). The additional element of “stored on a non-transitory computer readable medium” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)).Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception. The additional element of “a digital processor” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “receiving at least portions of a quantum circuit” is claimed in a merely generic manner and amount to insignificant extra-solution activity in the form of data gathering, which are well-understood, conventional, routine activities (see MPEP § 2106.05(d)(II); “Receiving or transmitting data over a network” and MPEP § 2106.05(g)). The additional element of “stored on a non-transitory computer readable medium” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the quantum cost of the identified pattern of quantum circuit gates and the quantum cost of the replacement pattern of quantum circuit gates are reduced by means of an abstract data structure”.  This limitation does not negate the nature of the underlying mental processes from which it depends. 
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the quantum cost of the identified pattern of quantum circuit gates and the quantum cost of the replacement pattern of quantum circuit gates are reduced by means of an abstract data structure”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the quantum cost of the identified pattern of quantum circuit gates and the quantum cost of the replacement pattern of quantum circuit gates are assigned respective values in accordance with a customizable cost function”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of assigning values according to a cost function, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the replacement pattern of quantum circuit gates includes at least one quantum gate”.  This limitation does not negate the nature of the underlying mental processes from which it depends. 
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the replacement pattern of quantum circuit gates includes at least one quantum gate”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the identified pattern of quantum gates is replaced with an identity operation”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of replacing a pattern with an identity, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the searching of the library is executed at least partially on a GPU (graphics processing unit) and at least partially on a CPU (central processing unit).”.  This limitation does not negate the nature of the underlying mental processes from which it depends. 
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the searching of the library is executed at least partially on a GPU (graphics processing unit) and at least partially on a CPU (central processing unit).”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). The additional elements of “a GPU” and “a CPU” amount to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  The claim recites an optimizer; therefore, it is directed to the statutory category of manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
identify a pattern of quantum gates that match at least a part of a pattern from a previously generated library of templates:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a pattern of quantum gates that match a portion of a pattern from a library of templates, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
search for a replacement pattern of quantum gates:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of searching for a replacement pattern of gates, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
identify a replacement pattern of quantum gates to replace the identified pattern of quantum gates, when a quantum cost of the replacement pattern of quantum gates is determined to be less than a quantum cost of the identified pattern of quantum gates:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a replacement pattern by determining that one quantum cost is lower than another quantum cost, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
replace the identified pattern of quantum gates with the replacement pattern of quantum gates:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of replacing the identified pattern of gates with a replacement pattern of gates, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. Specifically, the additional elements consist of “a circuit configured to analyze a quantum circuit” and “stored on a non-transitory computer readable medium and configured to instruct a processor to: execute an algorithm to”. The additional elements of “a circuit configured to analyze a quantum circuit” and “stored on a non-transitory computer readable medium and configured to instruct a processor to: execute an algorithm to” amount to no more than generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception. The additional elements of “a circuit configured to analyze a quantum circuit” and “stored on a non-transitory computer readable medium and configured to instruct a processor to: execute an algorithm to” amount to no more than generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the library stores abstract data structures that respectively represent the quantum cost of the identified pattern of quantum circuit gates and the quantum cost of the replacement pattern of quantum circuit gates”.  This limitation does not negate the nature of the underlying mental processes from which it depends. 
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “data structures that respectively represent the quantum cost of the identified pattern of quantum circuit gates and the quantum cost of the replacement pattern of quantum circuit gates”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). The additional element of “stores efficiently accessible abstract data structures” is claimed in a merely generic manner and amount to insignificant extra-solution activity in the form of storing data, which are well-understood, conventional, routine activities (see MPEP §2106.05(d); “Storing and retrieving information in memory”; and MPEP § 2106.05(g)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the quantum cost of the identified pattern of quantum circuit gates and the quantum cost of the replacement pattern of quantum circuit gates are assigned respective values in accordance with a customizable cost function”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of assigning values according to a cost function, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein certain properties of respective patterns of quantum gates are modifiable”.  This limitation does not negate the nature of the underlying mental processes from which it depends. 
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein certain properties of respective patterns of quantum gates are modifiable”, which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maslov et al (Maslov et al., “Quantum circuit simplification using templates”, Mar. 11, 2005, Design, Automation and Test in Europe, pp. 1-6, hereinafter “Maslov”).

Regarding claim 1, Maslov discloses [a] computer-implemented method of optimizing a quantum circuit, the method comprising: (Abstract; “Optimal synthesis of quantum circuits is intractable and heuristic methods must be employed . . . We introduce templates for this set of gates and apply them to simplify both known quantum realizations of Toffoli gates and circuits found by earlier heuristic Fredkin and Toffoli gate synthesis algorithms”, which discloses a method of optimizing quantum circuits; and Page 4, §5; the Experiments section of this paper suggests that this method of optimizing a quantum circuit is performed using a computer)
Identifying, from a first set of quantum circuit gates, a second set of quantum circuit gates that perform a predetermined function; (Page 4, §5; “we first consider quantum circuits for the generalized Toffoli gates and apply our templates”. The experiments section of the paper first identifies a set of quantum gates that perform a predefined function, such as a set of Toffoli and Fredkin gates; and Page 2, §3; the section discloses the identifying a set of quantum circuit gates G1G2G3 etc that are intended to perform some sort of predetermined function “f”.   Further, and in view of the 112a rejection above that lack written description support in the specification, a second set of gates (Toffoli (a, b; c) and CNOT (a; b) gates) are identified from a first set of gates (Peres gates (a, b, c) → (a, b ⊕ a, c ⊕ ab)))
searching a library of templates stored on a non-transitory computer-readable medium to find a template of quantum circuit gates that perform the predefined function; and (Page 3, §4; “To identify templates, we first find all templates of the form ABAB. Such templates applied for parameter p = 2 result in construction of the rewriting rule AB → BA. That is, they define when the two gates can be moved past each other. We call such templates moving rules and apply them to move gates to form matches leading to reduction via other templates . . . We now illustrate a set of quantum templates using NOT, CNOT and controlled-sqrt-of-NOT gates. We first describe the moving rule”, which discloses finding, from a library of templates, a template of quantum circuit gates that also perform the function “f”. Note that the rest of the section explores different techniques for finding the template of quantum circuit gates that perform the function, and the gates can be in the form of NOT, CNOT, and controlled-sqrt-of-NOT gates; and Page 4, Figure 1; the figure discloses the library of quantum templates; and Page 4, §5; the experiments section searches for quantum gate templates in order the replace quantum circuit gates with a template based on a cost function, and these gates are inherently stored in some sort of computer-accessible memory, such as a non-transitory computer readable medium; and Page 3, § 3 of Maslov discloses the predetermined function in the form of a reversible function “f”)
replacing the identified set of quantum circuit gates with the found template of quantum circuit gates (Page 2, §3; “A Rewriting rule is a procedure that takes two equivalent (computing the same function) circuits and replaces one with the other. If the cost of the replacement circuit is less than the cost of the replaced circuit, this leads to a circuit cost reduction. Templates are a generalization of this idea”, which discloses, under a broadest reasonable interpretation of the claim language, replacing the quantum circuit gates (CNOT, NOT gates, etc) with the template using a rewriting rule based on a cost function; and Page 2, Column 2; “We call a rewriting rule regular if the replacement circuit has smaller cost than the replaced circuit, otherwise we call it irregular”; and Page 3, Column 2; “For simplicity, assume that the template G0G1... Gm−1 is applied forward for parameter i = 0, that is, starting with the gate G0. Then, for the parameter p = p1, the sequence of gates G0G1... Gp1−1 in the circuit to be simplified can be moved together and will be replaced with G−1 m−1G−1 m−2... G−1 p1”; and Page 4, §5; “led-V + gates. To develop our general synthesis approach, we first consider quantum circuits for the generalized Toffoli gates and apply our templates to simplify them. Having done that, to simplify a given reversible circuit we: substitute ToffoliCNOT equivalents for any Fredkin gates; substitute simplified quantum implementations for the Toffoli gates; and apply the templates to obtain a reduced quantum specification”; and Table 1; and Page 5, Column 1; “The results in Table 1 show that the set of Toffoli gate size (m+1) realizations with implementation cost of 16m− 32 and garbage lines (m − 2) (for m > 3) are always simplified to size 12m − 22 circuit”; and Table 2; and Page 5, Column 2; “Cost after shows the quantum gate count after reversible gates are substituted with their simplified quantum circuits and the resulting circuit is run through the template simplification process”).

Regarding claim 2, the rejection of claim 1 is incorporated and Maslov further discloses wherein the found template of quantum circuit gates has a lower quantum cost than the identified set of quantum circuit gates (Page 2, §3; “A Rewriting rule is a procedure that takes two equivalent (computing the same function) circuits and replaces one with the other. If the cost of the replacement circuit is less than the cost of the replaced circuit, this leads to a circuit cost reduction. Templates are a generalization of this idea”, which discloses, under a broadest reasonable interpretation of the claim language, replacing the quantum circuit gates (CNOT, NOT gates, etc) with the template using a rewriting rule based on a cost function; and Page 2, Column 2; “We call a rewriting rule regular if the replacement circuit has smaller cost than the replaced circuit, otherwise we call it irregular).

Regarding claim 3, the rejection of claims 1 and 2 are incorporated and Maslov further discloses wherein the quantum cost of the identified quantum circuit gates and the quantum cost of the template of quantum circuit gates are calculated using a same algorithm (Page 2, §3; “A Rewriting rule is a procedure that takes two equivalent (computing the same function) circuits and replaces one with the other. If the cost of the replacement circuit is less than the cost of the replaced circuit, this leads to a circuit cost reduction. Templates are a generalization of this idea”, which discloses, under a broadest reasonable interpretation of the claim language, replacing the quantum circuit gates (CNOT, NOT gates, etc) with the template using a rewriting rule based on a cost function, the cost function being the same cost function; and Page 2, Column 2; “We call a rewriting rule regular if the replacement circuit has smaller cost than the replaced circuit, otherwise we call it irregular); and Table 2; the table shows the cost of the circuit implementation before and after the use of templates, and the function for calculating the cost before and after the template/circuit optimization is inherently using the same algorithm to make this comparison).

Regarding claim 4, the rejection of claim 1 is incorporated and Maslov further discloses wherein the templates in the library of templates are generated with parallel gates to modify circuit topology (Page 4, Figure 1; the figure discloses, under a broadest reasonable interpretation of the claim language, generating the templates with parallel gates to modify the circuit topology.  This is interpreted in view of figure 2A of the originally filed specification which shows a similar structure to figure 1 of the Maslov reference).

Regarding claim 5, the rejection of claim 1 is incorporated and Maslov further discloses wherein the method is executed in a pipeline combination with quantum circuit compilation and additional quantum optimization (Page 4, §5 and Tables 1 and 2; the experiments section and the two tables disclose, under a broadest reasonable interpretation of the claim language, executing the method in a pipeline combination with circuit compilation (deciding where and how many quantum gates there are) and optimization (the configuration, as implemented, is optimized)).

Regarding claim 6, the rejection of claim 1 is incorporated and Maslov further discloses wherein the method is performed in a serial manner (Page 4, §5 and Tables 1 and 2; the experiments section and the two tables disclose, under a broadest reasonable interpretation of the claim language, executing the method “automatically” upon receiving the circuit, as the circuits are optimized in an automatic way; and Figures 1-4).

Regarding claim 7, the rejection of claims 1 and 6 are incorporated and Maslov further discloses wherein the method is performed automatically upon receiving the quantum circuit (Page 4, §5 and Tables 1 and 2; the experiments section and the two tables disclose, under a broadest reasonable interpretation of the claim language, executing the method in an inherently serial fashion in that the experiment appears to have been performed on various gate size and configurations in a serial manner, as reported in tables 1 and 2).

Regarding claim 9, Maslov discloses [a] non-transitory computer-readable medium storing executable instructions that, upon execution, cause a digital computing processor to perform functions comprising: (Abstract; “Optimal synthesis of quantum circuits is intractable and heuristic methods must be employed . . . We introduce templates for this set of gates and apply them to simplify both known quantum realizations of Toffoli gates and circuits found by earlier heuristic Fredkin and Toffoli gate synthesis algorithms”, which discloses a method of optimizing quantum circuits; and Page 4, §5; the experiments section of Maslov is inherently performed using a computer-readable medium and processor that implement the method)
receiving a quantum circuit; (Page 4, §5; “we first consider quantum circuits for the generalized Toffoli gates and apply our templates”. The experiments section of the paper inherently receiving portions of a quantum circuit to then apply templates and optimize the circuit)
identifying, from within the received quantum circuit, a pattern of quantum gates that match at least a part of at least one pattern from a pre-generated library of templates stored on a non-transitory computer readable medium; (Page 4, §5; “we first consider quantum circuits for the generalized Toffoli gates and apply our templates”. The experiments section of the paper first identifies a set of quantum gates that match a template; and Page 2, §3; the section discloses the identifying a set of quantum circuit gates G1G2G3 etc that match a template; and Page 3, §4; “To identify templates, we first find all templates of the form ABAB. Such templates applied for parameter p = 2 result in construction of the rewriting rule AB → BA. That is, they define when the two gates can be moved past each other. We call such templates moving rules and apply them to move gates to form matches leading to reduction via other templates . . . We now illustrate a set of quantum templates using NOT, CNOT and controlled-sqrt-of-NOT gates. We first describe the moving rule”, which discloses finding, from a library of templates, a template of quantum circuit gates that also perform the function “f”. Note that the restof the section explores different techniques for finding the template of quantum circuit gates that perform the function, and the gates can be in the form of NOT, CNOT, and controlled-sqrt-of-NOT gates; and Page 4, Figure 1; the figure discloses the library of quantum templates; and Page 4, §5; the experiments section of Maslov is inherently performed using a computer-readable medium that stores templates)
searching the library of templates for a replacement pattern of quantum gates (Page 3, §4; “To identify templates, we first find all templates of the form ABAB. Such templates applied for parameter p = 2 result in construction of the rewriting rule AB → BA. That is, they define when the two gates can be moved past each other. We call such templates moving rules and apply them to move gates to form matches leading to reduction via other templates . . . We now illustrate a set of quantum templates using NOT, CNOT and controlled-sqrt-of-NOT gates. We first describe the moving rule”, which discloses finding, from a library of templates, a template of quantum circuit gates for a replacement pattern of gates; and Page 4, Figure 1; the figure discloses the library of quantum templates; and Page 4, §5; the experiments section searches for quantum gate templates in order the replace quantum circuit gates with a template based on a cost function)
determining that a quantum cost of the replacement pattern of quantum gates is lower than a quantum cost of the identified pattern of quantum gates; and (Page 2, §3; “A Rewriting rule is a procedure that takes two equivalent (computing the same function) circuits and replaces one with the other. If the cost of the replacement circuit is less than the cost of the replaced circuit, this leads to a circuit cost reduction. Templates are a generalization of this idea”, which discloses, under a broadest reasonable interpretation of the claim language, replacing the quantum circuit gates (CNOT, NOT gates, etc) with the template using a rewriting rule based on a cost function; and Page 2, Column 2; “We call a rewriting rule regular if the replacement circuit has smaller cost than the replaced circuit, otherwise we call it irregular”; and Page 3, Column 2; “For simplicity, assume that the template G0G1... Gm−1 is applied forward for parameter i = 0, that is, starting with the gate G0. Then, for the parameter p = p1, the sequence of gates G0G1... Gp1−1 in the circuit to be simplified can be moved together and will be replaced with G−1 m−1G−1 m−2... G−1 p1”; and Page 4, §5; “led-V + gates. To develop our general synthesis approach, we first consider quantum circuits for the generalized Toffoli gates and apply our templates to simplify them. Having done that, to simplify a given reversible circuit we: substitute ToffoliCNOT equivalents for any Fredkin gates; substitute simplified quantum implementations for the Toffoli gates; and apply the templates to obtain a reduced quantum specification”; and Table 1; and Page 5, Column 1; “The results in Table 1 show that the set of Toffoli gate size (m+1) realizations with implementation cost of 16m− 32 and garbage lines (m − 2) (for m > 3) are always simplified to size 12m − 22 circuit”; and Table 2; and Page 5, Column 2; “Cost after shows the quantum gate count after reversible gates are substituted with their simplified quantum circuits and the resulting circuit is run through the template simplification process”)
replacing the identified pattern of quantum gates with the replacement pattern of quantum gates (Page 2, §3; “A Rewriting rule is a procedure that takes two equivalent (computing the same function) circuits and replaces one with the other. If the cost of the replacement circuit is less than the cost of the replaced circuit, this leads to a circuit cost reduction. Templates are a generalization of this idea”, which discloses, under a broadest reasonable interpretation of the claim language, replacing the quantum circuit gates (CNOT, NOT gates, etc) with the template using a rewriting rule based on a cost function; and Page 2, Column 2; “We call a rewriting rule regular if the replacement circuit has smaller cost than the replaced circuit, otherwise we call it irregular”; and Page 3, Column 2; “For simplicity, assume that the template G0G1... Gm−1 is applied forward for parameter i = 0, that is, starting with the gate G0. Then, for the parameter p = p1, the sequence of gates G0G1... Gp1−1 in the circuit to be simplified can be moved together and will be replaced with G−1 m−1G−1 m−2... G−1 p1”; and Page 4, §5; “led-V + gates. To develop our general synthesis approach, we first consider quantum circuits for the generalized Toffoli gates and apply our templates to simplify them. Having done that, to simplify a given reversible circuit we: substitute ToffoliCNOT equivalents for any Fredkin gates; substitute simplified quantum implementations for the Toffoli gates; and apply the templates to obtain a reduced quantum specification”; and Table 1; and Page 5, Column 1; “The results in Table 1 show that the set of Toffoli gate size (m+1) realizations with implementation cost of 16m− 32 and garbage lines (m − 2) (for m > 3) are always simplified to size 12m − 22 circuit”; and Table 2; and Page 5, Column 2; “Cost after shows the quantum gate counter afterreversible gates are substituted with their simplified quantum circuits and the resulting circuit is run through the template simplification process”).

Regarding claim 10, the rejection of claim 9 is incorporated and Maslov further discloses wherein the quantum cost of the identified pattern of quantum circuit gates and the quantum cost of the replacement pattern of quantum circuit gates are reduced by means of an abstract data structure (Page 2, §3; “A Rewriting rule is a procedure that takes two equivalent (computing the same function) circuits and replaces one with the other. If the cost of the replacement circuit is less than the cost of the replaced circuit, this leads to a circuit cost reduction. Templates are a generalization of this idea”, which discloses, under a broadest reasonable interpretation of the claim language, replacing the quantum circuit gates (CNOT, NOT gates, etc) with the template using a rewriting rule based on a cost function; and Page 2, Column 2; “We call a rewriting rule regular if the replacement circuit has smaller cost than the replaced circuit, otherwise we call it irregular”, and the cost is inherently reduced or smaller; and Table 2; the table discloses the cost that is reduced and is an abstract data structure).

Regarding claim 11, the rejection of claims 9 and 10 are incorporated and Maslov further discloses wherein the quantum cost of the identified pattern of quantum circuit gates and the quantum cost of the replacement pattern of quantum circuit gates are assigned respective values in accordance with a customizable cost function (Page 2, §3; “A Rewriting rule is a procedure that takes two equivalent (computing the same function) circuits and replaces one with the other. If the cost of the replacement circuit is less than the cost of the replaced circuit, this leads to a circuit cost reduction. Templates are a generalization of this idea”, which discloses, under a broadest reasonable interpretation of the claim language, replacing the quantum circuit gates (CNOT, NOT gates, etc) with the template using a rewriting rule based on a cost function; and Page 2, Column 2; “We call a rewriting rule regular if the replacement circuit has smaller cost than the replaced circuit, otherwise we call it irregular”, and the cost is inherently and, under a BRI in view of the 112b indefiniteness rejection above, “efficiently accessible” in order to perform the experiments of Maslov; and Table 2; the table discloses the cost values that are inherently assigned using a customizable cost function).

Regarding claim 12, the rejection of claim 9 is incorporated and Maslov further discloses wherein the replacement pattern of quantum circuit gates includes at least one quantum gate (Figures 2 and 3; the figures disclose the replacement patterns of the quantum circuit with quantum gates).

Regarding claim 13, the rejection of claim 9 is incorporated and Maslov further discloses wherein the identified pattern of quantum gates is replaced with an identity operation (Page 3, Column 1; “A size m template is a sequence of m gates (a circuit) that realizes the identity function”, which discloses, in view of the 112b rejection above, replacing a gate with an identity function template; and Page 3, Column 2; “Subsequent templates are found by identifying increasingly longer sequences of gates that realize the identity function and which can not be reduced by other templates”).


Regarding claim 15, Maslov discloses [a]n optimizer, comprising: (Page 4, §5; the experiments section inherently uses and therefore discloses an optimizer in the form of generic computer processing equipment)
a quantum circuit analyzer to identify a pattern of quantum gates that match at least a part of a pattern from a previously generated library of templates;
the library of templates stored on a non-transitory computer readable medium and configured to instruct a processor to: (Page 4, §5; the experiments section inherently uses and therefore discloses a quantum circuit analyzer in the form of generic computer processing equipment; and Figure 1; and Abstract; and Page 4, §5; the experiments section of Maslov is inherently performed using a computer-readable medium that stores templates)
execute an algorithm to search for a replacement pattern of quantum gates, (Page 3, §4; “To identify templates, we first find all templates of the form ABAB. Such templates applied for parameter p = 2 result in construction of the rewriting rule AB → BA. That is, they define when the two gates can be moved past each other. We call such templates moving rules and apply them to move gates to form matches leading to reduction via other templates . . . We now illustrate a set of quantum templates using NOT, CNOT and controlled-sqrt-of-NOT gates. We first describe the moving rule”, which discloses finding, from a library of templates, a template of quantum circuit gates for a replacement pattern of gates; and Page 4, Figure 1; the figure discloses the library of quantum templates; and Page 4, §5; the experiments section searches for quantum gate templates in order the replace quantum circuit gates with a template based on a cost function)
identify a replacement pattern of quantum gates to replace the identified pattern of quantum gates, when a quantum cost of the replacement pattern of quantum gates is determined to be less than a quantum cost of the identified pattern of quantum gates, and (Page 3, §4; “To identify templates, we first find all templates of the form ABAB. Such templates applied for parameter p = 2 result in construction of the rewriting rule AB → BA. That is, they define when the two gates can be moved past each other. We call such templates moving rules and apply them to move gates to form matches leading to reduction via other templates . . . We now illustrate a set of quantum templates using NOT, CNOT and controlled-sqrt-of-NOT gates. We first describe the moving rule”, which discloses finding, from a library of templates, a template of quantum circuit gates for a replacement pattern of gates; and Page 4, Figure 1; the figure discloses the library of quantum templates; and Page 4, §5; and the experiments section searches for quantum gate templates in order the replace quantum circuit gates with a template based on a cost function; and Page 2, §3; “A Rewriting rule is a procedure that takes two equivalent (computing the same function) circuits and replaces one with the other. If the cost of the replacement circuit is less than the cost of the replaced circuit, this leads to a circuit cost reduction. Templates are a generalization of this idea”, which discloses, under a broadest reasonable interpretation of the claim language, replacing the quantum circuit gates (CNOT, NOT gates, etc) with the template using a rewriting rule based on a cost function; and Page 2, Column 2; “We call a rewriting rule regular if the replacement circuit has smaller cost than the replaced circuit, otherwise we call it irregular”; and Page 3, Column 2; “For simplicity, assume that the template G0G1... Gm−1 is applied forward for parameter i = 0, that is, starting with the gate G0. Then, for the parameter p = p1, the sequence of gates G0G1... Gp1−1 in the circuit to be simplified can be moved together and will be replaced with G−1 m−1G−1 m−2... G−1 p1”; and Page 4, §5; “led-V + gates. To develop our general synthesis approach, we first consider quantum circuits for the generalized Toffoli gates and apply our templates to simplify them. Having done that, to simplify a given reversible circuit we: substitute ToffoliCNOT equivalents for any Fredkin gates; substitute simplified quantum implementations for the Toffoli gates; and apply the templates to obtain a reduced quantum specification”; and Table 1; and Page 5, Column 1; “The results in Table 1 show that the set of Toffoli gate size (m+1) realizations with implementation cost of 16m− 32 and garbage lines (m − 2) (for m > 3) are always simplified to size 12m − 22 circuit”; and Table 2; and Page 5, Column 2; “Cost after shows the quantum gate count after reversible gates are substituted with their simplified quantum circuits and the resulting circuit is run through the template simplification process”)
replace the identified pattern of quantum gates with the replacement pattern of quantum gates (Page 2, §3; “A Rewriting rule is a procedure that takes two equivalent (computing the same function) circuits and replaces one with the other. If the cost of the replacement circuit is less than the cost of the replaced circuit, this leads to a circuit cost reduction. Templates are a generalization of this idea”, which discloses, under a broadest reasonable interpretation of the claim language, replacing the quantum circuit gates (CNOT, NOT gates, etc) with the template using a rewriting rule based on a cost function; and Page 2, Column 2; “We call a rewriting rule regular if the replacement circuit has smaller cost than the replaced circuit, otherwise we call it irregular”; and Page 3, Column 2; “For simplicity, assume that the template G0G1... Gm−1 is applied forward for parameter i = 0, that is, starting with the gate G0. Then, for the parameter p = p1, the sequence of gates G0G1... Gp1−1 in the circuit to be simplified can be moved together and will be replaced with G−1 m−1G−1 m−2... G−1 p1”; and Page 4, §5; “led-V + gates. To develop our general synthesis approach, we first consider quantum circuits for the generalized Toffoli gates and apply our templates to simplify them. Having done that, to simplify a given reversible circuit we: substitute ToffoliCNOT equivalents for any Fredkin gates; substitute simplified quantum implementations for the Toffoli gates; and apply the templates to obtain a reduced quantum specification”; and Table 1; and Page 5, Column 1; “The results in Table 1 show that the set of Toffoli gate size (m+1) realizations with implementation cost of 16m− 32 and garbage lines (m − 2) (for m > 3) are always simplified to size 12m − 22 circuit”; and Table 2; and Page 5, Column 2; “Cost after shows the quantum gate counter after reversible gates are substituted with their simplified quantum circuits and the resulting circuit is run through the template simplification process”).

Regarding claim 16, the rejection of claim 15 is incorporated and Maslov further discloses wherein the library stores abstract data structures that respectively represent the quantum cost of the identified pattern of quantum circuit gates and the quantum cost of the replacement pattern of quantum circuit gate (Page 2, §3; “A Rewriting rule is a procedure that takes two equivalent (computing the same function) circuits and replaces one with the other. If the cost of the replacement circuit is less than the cost of the replaced circuit, this leads to a circuit cost reduction. Templates are a generalization of this idea”, which discloses, under a broadest reasonable interpretation of the claim language, replacing the quantum circuit gates (CNOT, NOT gates, etc) with the template using a rewriting rule based on a cost function; and Page 2, Column 2; “We call a rewriting rule regular if the replacement circuit has smaller cost than the replaced circuit, otherwise we call it irregular”, and the cost isused in order to perform the experiments of Maslov; and Table 2; the table discloses the cost that in inherently efficiently accessible and is an abstract data structure; and Figure 1).

Regarding claim 17, the rejection of claim 15 is incorporated and Maslov further discloses wherein the quantum cost of the identified pattern of quantum circuit gates and the quantum cost of the replacement pattern of quantum circuit gates are assigned respective values in accordance with a customizable cost function (Page 2, §3; “A Rewriting rule is a procedure that takes two equivalent (computing the same function) circuits and replaces one with the other. If the cost of the replacement circuit is less than the cost of the replaced circuit, this leads to a circuit cost reduction. Templates are a generalization of this idea”, which discloses, under a broadest reasonable interpretation of the claim language, replacing the quantum circuit gates (CNOT, NOT gates, etc) with the template using a rewriting rule based on a cost function; and Page 2, Column 2; “We call a rewriting rule regular if the replacement circuit has smaller cost than the replaced circuit, otherwise we call it irregular”, and the cost is inherently and, under a BRI in view of the 112b indefiniteness rejection above, “efficiently accessible” in order to perform the experiments of Maslov; and Table 2; the table discloses the cost values that are inherently assigned using a customizable cost function).

Regarding claim 18, the rejection of claim 15 is incorporated and Maslov further discloses wherein certain properties of respective patterns of quantum gates are modifiable (Page 4, Column 2; “led-V + gates. To develop our general synthesis approach, we first consider quantum circuits for the generalized Toffoli gates and apply our templates to simplify them. Having done that, to simplify a given reversible circuit we: substitute ToffoliCNOT equivalents for any Fredkin gates; substitute simplified quantum implementations for the Toffoli gates; and apply the templates to obtain a reduced quantum specification”, the substitution being the modification of patterns of quantum gates in view of the 112b rejection above).

Regarding claim 19, the rejection of claim 15 is incorporated and Maslov further discloses wherein the templates in the library of templates are generated with parallel gates to modify circuit topology (Figure 1; the figure discloses generating parallel gates in the template to modify circuit topology).

Regarding claim 20, the rejection of claim 15 is incorporated and Maslov further discloses wherein the templates in the library of templates are generated with parallel gates to reduce quantum circuit depth (Figure 1; the figure discloses generating parallel gates in the template to reduce quantum circuit depth as discussed in the abstract of the paper; and Tables 1 and 2).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Maslov in view of Kelly (US 20180330265 A1, hereinafter “Kelly”).

Regarding claim 8, the rejection of claims 1 and 6 are incorporated and Maslov fails to explicitly disclose but Kelly discloses wherein the method is performed in a parallel manner ([0004]; “optimizing in parallel parameters of readout quantum gates that operate on the measurement qubits; and optimizing in parallel parameters of single qubit quantum gates that operate on the measurement qubits; for a pattern that includes data qubits and measurement qubits that are operated on by CNOT gates: optimizing in parallel parameters of single qubit quantum gates that operate on the data qubits; and selecting sets of CNOT gates defining a same direction and optimizing in parallel parameters for the selected CNOT gates” (emphasis added); and [0023]; “Furthermore, a quantum computer of arbitrary size implementing parallel optimization of continuously running error correction may achieve a high level of scalability, e.g., O(1), for optimizing each gate in the quantum computer”).
Maslow and Kelly are analogous art because both are concerned with quantum circuit optimization.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in quantum circuit optimization to combine the parallel execution of Kelly with the quantum circuit optimization method of Maslov to yield the predictable result of wherein the method is performed in a parallel manner. The motivation for doing so is to provide for parallel optimization of continuously running quantum error correction by closed-loop feedback (Kelly; Abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Maslov in view of Nam (US 20200184024 A1, hereinafter “Nam”).

Regarding claim 14, the rejection of claim 9 is incorporated and Maslov further discloses the searching of the library (Page 3, §4; “To identify templates, we first find all templates of the form ABAB. Such templates applied for parameter p = 2 result in construction of the rewriting rule AB → BA. That is, they define when the two gates can be moved past each other. We call such templates moving rules and apply them to move gates to form matches leading to reduction via other templates . . . We now illustrate a set of quantum templates using NOT, CNOT and controlled-sqrt-of-NOT gates. We first describe the moving rule”, which discloses finding, from a library of templates, a template of quantum circuit gates for a replacement pattern of gates; and Page 4, Figure 1; the figure discloses the library of quantum templates; and Page 4, §5; the experiments section searches for quantum gate templates in order the replace quantum circuit gates with a template based on a cost function)
Maslov fails to explicitly disclose but Nam discloses executed at least partially on a GPU (graphics processing unit) and at least partially on a CPU (central processing unit ([0126]; “Moreover, the processor 1848 can be implemented as an integrated processing system and/or a distributed processing system. In an implementation, for example, the processor 1848 may include a central processing unit (CPU), a graphics processing unit (GPU), a tensor processing unit (TPU), or a combination of one or more of these types of units, which can be configured to perform one or more of the optimization functions or operations described herein”).
Maslow and Nam are analogous art because both are concerned with quantum circuit optimization.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in quantum circuit optimization to combine the CPU and GPU of Nam with the quantum circuit optimization CRM of Maslov to yield the predictable result of executed at least partially on a GPU (graphics processing unit) and at least partially on a CPU (central processing unit. The motivation for doing so is to perform one or more of the optimization functions (Nam; [0126]).

Response to Arguments

Applicant’s arguments and amendments, filed on 9/12/2022, with respect to the objection to claims 15, 19, and 20 have been fully considered and are persuasive.  The objection to claims 15, 19, and 20 is withdrawn.

Applicant’s arguments and amendments, filed on 9/12/2022, with respect to the 35 USC § 112(f) interpretation of claims 15-20 have been fully considered and are persuasive.  The 35 USC § 112(f) interpretation of claims 15-20 is withdrawn.

Applicant’s arguments and amendments, filed on 9/12/2022, with respect to the 35 USC § 112(a) rejection of claims 15-20 have been fully considered and are persuasive.  The 35 USC § 112(a) rejection of claims 15-20 is withdrawn with respect to the issue of having no written description support for the “quantum circuit analyzer”. However, claims 1-8, as amended, do not have support for the newly presented limitation “identifying, from a first set of quantum circuit gates, a second set of quantum circuit gates that perform a predetermined function”; thus, claims 1-8 are now rejected under 35 USC § 112(a) for failing to comply with the written description requirement.

Applicant’s arguments and amendments, filed on 9/12/2022, with respect to the 35 USC § 112(b) rejection of claims 10, 11, 13, and 15-20 have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of claims 10, 11, 13, and 15-20 is withdrawn.  However, claims 9-14, as amended, are now indefinite under 35 USC § 112(b) because it is unclear if the non-transitory computer readable medium mentioned twice in claim 9 is the same medium or a different medium.

Applicant’s arguments and amendments, filed on 9/12/2022, with respect to the 35 USC § 101 rejection of claims 1-20 have been fully considered and are persuasive with respect only to the issue of claims 9-14 being directed towards non-statutory subject matter.  Claims 9-14, as amended, are not directed towards non-statutory subject matter because they are no longer directed towards signals per se.  However, claims 1-3 and 6-18 remain rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, and the applicant’s arguments and amendments to these claims are not sufficient to overcome the rejection.

Beginning on page 9 of the remarks, filed on 9/12/2022, Applicant argues that claims 1-3 and 6-18 have been amended “to include patent eligible subject matter and are no longer subject to the alleged judicial exception in the Office Action”.  Examiner respectfully disagrees.  Applicant has failed to provide any evidence or arguments from the claim language or specification that would demonstrate why the limitations of claim 1 do not recite an abstract idea in the form of a mental process or mathematical concept or contain additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Rather, Applicant makes a blanket assertion that the claims, as amended, “include patent eligible subject matter and are no longer subject to the alleged judicial exception” without more.  As such, Applicant’s arguments are not persuasive and the 35 USC § 101 rejection of claims 1-3 and 6-18 STANDS.

Applicant’s arguments and amendments, filed on 9/12/2022, with respect to the 35 USC § 102(a)(1) and 35 USC § 103 rejection of claims 1-20 have been fully considered and are not persuasive.

Beginning on page 10 of the remarks, filed on 9/12/2022, Applicant argues that “Maslov does not teach or suggest, expressly or inherently, all of the claimed features of the independent claims” and that Maslov is silent with respect to “searching a library of templates stored on a non- transitory computer readable medium to find a template of quantum circuit gates that performs the predetermined function" as recited by Claim 1. Examiner respectfully disagrees. Maslov discloses the limitation searching a library of templates stored on a non-transitory computer-readable medium to find a template of quantum circuit gates that perform the predefined function on at least Page 3, §4 which discloses “To identify templates, we first find all templates of the form ABAB. Such templates applied for parameter p = 2 result in construction of the rewriting rule AB → BA. That is, they define when the two gates can be moved past each other. We call such templates moving rules and apply them to move gates to form matches leading to reduction via other templates . . . We now illustrate a set of quantum templates using NOT, CNOT and controlled-sqrt-of-NOT gates. We first describe the moving rule”.  The rest of section 4 of Maslov explores different techniques for finding the template of quantum circuit gates that perform the predetermined function, and the gates can be in the form of NOT, CNOT, and controlled-sqrt-of-NOT gates. Page 3, § 3 of Maslov discloses the predetermined function in the form of a reversible function “f”. Further, page 4, figure 1 of Maslov, under a broadest reasonable interpretation of the claim language, discloses the library of quantum templates. Last, page 4, §5 of Maslov discloses searching for quantum gate templates in order the replace quantum circuit gates with a template based on a cost function, and these gates are inherently stored in some sort of computer-accessible memory, such as a non-transitory computer readable medium.  
Applicant has not provided any specific arguments from the claim language or specification as to why these cited portions of Maslov fails to teach, expressly or inherently, the limitation searching a library of templates stored on a non-transitory computer-readable medium to find a template of quantum circuit gates that perform the predefined function. Rather, Applicant merely states that “Maslov merely discloses finding ‘all templates of the form ABAB’ and fails to disclose ‘a library of templates stored on a non-transitory computer readable medium to find a template of quantum circuit gates that performs the predetermined function’" without rebutting the applicability of the citations of Maslov above that teach this limitation of claim 1.  As such, Applicant’s arguments are not persuasive, and the 35 USC § 102(a)(1) and 35 USC § 103 rejection of claims 1-20 STANDS.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maslov et al., “Quantum Circuit Simplification and Level Compaction”, Mar. 2008, IEEE TRANSACTIONS ON COMPUTER-AIDED DESIGN OF INTEGRATED CIRCUITS AND SYSTEMS, VOL. 27, NO. 3, pp. 436-444.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127